                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

RONALD LAMONT SUTTON,                              )
                                                   )
               Plaintiff,                          )
                                                   )
          v.                                       )          Case No. 1:18 CV 63 CDP
                                                   )
PAM BUCHANAN, et al.,                              )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

          Plaintiff Ronald Lamont Sutton moves for summary judgment, arguing that he

is entitled to judgment on the claims raised in his amended complaint because

defendants failed to timely file their answers to the amended complaint. Because the

defendants are not in default, I will deny the motion. I will also deny as moot

Sutton’s request that I enter a ruling on his motion for summary judgment.

          Defendants Pam Buchanan and Bob Holder were served with summons and

Sutton’s amended complaint on September 26, 2018; and these defendants timely

filed their answers on October 11, 2018. Although summons was returned

unexecuted as to named defendant Allen Oliver, this defendant nevertheless filed his

answer to Sutton’s amended complaint on October 11, 2018.1 Defendant Marishia

Wheeler was served on November 7, 2018. I granted Wheeler leave to file her

answer to the amended complaint out of time, and it was filed on December 18, 2018.


1
    Oliver was later correctly identified as Allen Edwards.
None of the defendants are in default.

      To the extent Sutton restates the allegations made in his amended complaint

and argues that he is entitled to summary judgment on his claims, these allegations

alone are insufficient to demonstrate that no genuine issue of material fact exists and

that he is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp.

v. Catrett, 477 U.S. 317, 322-23 (1986); Torgerson v. City of Rochester, 643 F.3d

1031, 1042 (8th Cir. 2011) (en banc). Sutton has presented no evidence to support

the motion or to prove that summary judgment is appropriate. See Firemen’s Fund

Ins. Co. v. Thien, 8 F.3d 1307, 1310 (8th Cir. 1993).

      I will therefore deny Sutton’s motion for summary judgment, but without

prejudice to refiling according to the schedule set out in the case management order

so that he may have the opportunity to submit evidence supporting his claims.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s motion for summary judgment

[61] is denied without prejudice.

      IT IS FURTHER ORDERED that plaintiff’s motion for a ruling on his

motion for summary judgment [66] is denied as moot.




                                         CATHERINE D. PERRY
                                         UNITED STATES DISTRICT JUDGE
Dated this 8th day of July, 2019.


                                          -2-
